IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 December 2, 2008
                                 No. 08-50190
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

FRASIEL HUGHEY

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:95-CR-229


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Defendant-Appellant Frasiel Hughey appeals the 36-month sentence
imposed by the district court following the revocation of his supervised release.
Hughey was convicted in 1996 of two counts of fraud in connection with access
devices in violation of 18 U.S.C. § 1029(a)(2), multiple counts of possessing
counterfeit securities in violation of 18 U.S.C. § 513, and one count of bank fraud
in violation of 18 U.S.C. § 1344. Hughey had been serving a five-year term of



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-50190

supervised release for the bank fraud violation, which was a Class B felony,
when he violated the terms of his supervised release.
      Hughey does not disagree with the district court’s determination that the
statutory maximum sentence on revocation is 36 months or that the district
court had the authority to impose the statutory maximum sentence. Rather, he
contends that the 36-month sentence is greater than necessary to achieve the
sentencing goals set forth in 18 U.S.C. § 3553 and is therefore unreasonable.
      A district court may impose any sentence that falls within the maximum
term of imprisonment allowed by statute. See 18 U.S.C. § 3583(e)(2). In doing
so, the district court is to consider the factors set forth in § 3553(a) and the
advisory policy statements found in Chapter Seven of the Guidelines. United
States v. McKinney, 520 F.3d 425, 427-28 (5th Cir. 2008).
      The record reflects that the district court considered the Chapter Seven
policy statements and the § 3553(a) factors. The district court specifically noted
Hughey’s recidivism and the need to protect society from future crimes. Thus,
the record reflects that Hughey’s sentence is supported by the factors set forth
in § 3553(a), particularly the need for the sentence to promote respect for the
law, to afford adequate deterrence to criminal conduct, and to protect the public
from future crimes.
      The district court committed no error, plain or otherwise, and Hughey’s
sentence is neither unreasonable nor plainly unreasonable. See McKinney, 520
F.3d at 428. The judgment of the district court is AFFIRMED.




                                        2